Title: To Alexander Hamilton from Ebenezer Stevens, 22 October 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


          
            Major Gen. Hamilton
            Sir
            New York Octo 22, 1799
          
          Enclosed is a copy of the stores I forwarded in April last to Niagara.
          I have wrote to S. Hodgdon Esq. to know of him, whether he has sent any greater quantity of stores, & when I hear from him shall inform you.
          I am wth. great consideration Your obet. hum Servt.
          
            Ebenr Stevens.
          
        